1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3

4     YVONNE VAVOUKAKIS,                                 2:20-cv-01469-CLB

5                                          Plaintiff,

6         v.
                                                         ORDER
7     ANDREW SAUL,
      Commissioner of Social Security,
8
                                        Defendant.
9

10
               This case involves the judicial review of an administrative action by the
11
     Commissioner of Social Security (“Commissioner”) denying Yvonne Vavoukakis’s
12
     (“Vavoukakis”) application for disability insurance benefits and supplemental security
13
     income pursuant to Titles II and XVI of the Social Security Act. Currently pending before
14
     the court is Vavoukakis’s motion for reversal and/or remand. (ECF No. 20.) In this motion,
15
     Vavoukakis seeks the reversal of the administrative decision and remand for an award of
16
     benefits. (Id.) The Commissioner filed a response and cross-motion to affirm (ECF No.
17
     21/22), and no reply was filed. Having reviewed the pleadings, transcripts, and the
18
     Administrative Record (“AR”), the court concludes the Commissioner’s finding that
19
     Vavoukakis could perform past relevant work was supported by substantial evidence.
20
     Therefore, the court denies Vavoukakis’s motion for remand, (ECF No. 20), and grants
21
     the Commissioner’s cross-motion to affirm, (ECF No. 21).
22
     I.        STANDARDS OF REVIEW
23
               A.     Judicial Standard of Review
24
               This court’s review of administrative decisions in social security disability benefits
25
     cases is governed by 42 U.S.C. § 405(g). See Akopyan v. Barnhart, 296 F.3d 852, 854
26
     (9th Cir. 2002). Section 405(g) provides that “[a]ny individual, after any final decision of
27
     the Commissioner of Social Security made after a hearing to which he was a party,
28
1    irrespective of the amount in controversy, may obtain a review of such decision by a civil

2    action ... brought in the district court of the United States for the judicial district in which

3    the plaintiff resides.” The court may enter, “upon the pleadings and transcript of the record,

4    a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

5    Security, with or without remanding the cause for a rehearing.” Id.

6           The court must affirm an Administrative Law Judge’s (“ALJ”) determination if it is

7    based on proper legal standards and the findings are supported by substantial evidence

8    in the record. Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006);

9    see also 42 U.S.C. § 405(g) (“findings of the Commissioner of Social Security as to any

10   fact, if supported by substantial evidence, shall be conclusive”). “Substantial evidence is

11   more than a mere scintilla but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d

12   1211, 1214 n.1 (9th Cir. 2005) (internal quotation marks and citation omitted). “It means

13   such relevant evidence as a reasonable mind might accept as adequate to support a

14   conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842

15   (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83

16   L.Ed. 126 (1938)); see also Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005).

17          To determine whether substantial evidence exists, the court must look at the

18   administrative record as a whole, weighing both the evidence that supports and

19   undermines the ALJ’s decision. Orteza v. Shalala, 50 F.3d 748, 749 (9th Cir. 1995)

20   (citation omitted). Under the substantial evidence test, a court must uphold the

21   Commissioner’s findings if they are supported by inferences reasonably drawn from the

22   record. Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

23   “However, if evidence is susceptible of more than one rational interpretation, the decision

24   of the ALJ must be upheld.” Orteza, 50 F.3d at 749 (citation omitted). The ALJ alone is

25   responsible for determining credibility and for resolving ambiguities. Meanel v. Apfel, 172

26   F.3d 1111, 1113 (9th Cir. 1999).

27          It is incumbent on the ALJ to make specific findings so that the court does not

28   speculate as to the basis of the findings when determining if substantial evidence supports


                                                    2
1    the Commissioner’s decision. The ALJ’s findings should be as comprehensive and

2    analytical as feasible and, where appropriate, should include a statement of subordinate

3    factual foundations on which the ultimate factual conclusions are based, so that a

4    reviewing court may know the basis for the decision. See Gonzalez v. Sullivan, 914 F.2d

5    1197, 1200 (9th Cir. 1990).

6           B.     Standards Applicable to Disability Evaluation Process

7           The individual seeking disability benefits bears the initial burden of proving

8    disability. Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995). To meet this burden, the

9    individual must demonstrate the “inability to engage in any substantial gainful activity by

10   reason of any medically determinable physical or mental impairment which can be

11   expected ... to last for a continuous period of not less than 12 months.” 42 U.S.C. §

12   423(d)(1)(A). More specifically, the individual must provide “specific medical evidence” in

13   support of her claim for disability. See 20 C.F.R. § 404.1514. If the individual establishes

14   an inability to perform her prior work, then the burden shifts to the Commissioner to show

15   that the individual can perform other substantial gainful work that exists in the national

16   economy. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998).

17          The first step requires the ALJ to determine whether the individual is currently

18   engaging in substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(b), 416.920(b).

19   SGA is defined as work activity that is both substantial and gainful; it involves doing

20   significant physical or mental activities, usually for pay or profit. 20 C.F.R. §§ 404.1572(a)-

21   (b), 416.972(a)-(b). If the individual is currently engaging in SGA, then a finding of not

22   disabled is made. If the individual is not engaging in SGA, then the analysis proceeds to

23   the second step.

24          The second step addresses whether the individual has a medically determinable

25   impairment that is severe or a combination of impairments that significantly limits her from

26   performing basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or

27   combination of impairments is not severe when medical and other evidence establish only

28   a slight abnormality or a combination of slight abnormalities that would have no more than


                                                   3
1    a minimal effect on the individual’s ability to work. 20 C.F.R. §§ 404.1521, 416.921; Social

2    Security Rulings (“SSRs”) 85-28 and 96-3p. If the individual does not have a severe

3    medically determinable impairment or combination of impairments, then a finding of not

4    disabled is made. If the individual has a severe medically determinable impairment or

5    combination of impairments, then the analysis proceeds to the third step.

6           The third step requires the ALJ to determine whether the individual’s impairment or

7    combination of impairments meets or medically equals the criteria of an impairment listed

8    in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525,

9    404.1526, 416.920(d), 416.925, 416.926. If the individual’s impairment or combination of

10   impairments meets or equals the criteria of a listing and meets the duration requirement

11   (20 C.F.R. §§ 404.1509, 416.909), then a finding of disabled is made. 20 C.F.R. §§

12   404.1520(h), 416.920(h). If the individual’s impairment or combination of impairments

13   does not meet or equal the criteria of a listing or meet the duration requirement, then the

14   analysis proceeds to the next step.

15          Prior to considering step four, the ALJ must first determine the individual’s residual

16   functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). The RFC is a function-

17   by-function assessment of the individual’s ability to do physical and mental work-related

18   activities on a sustained basis despite limitations from impairments. SSR 96-8p. In making

19   this finding, the ALJ must consider all of the symptoms, including pain, and the extent to

20   which the symptoms can reasonably be accepted as consistent with the objective medical

21   evidence and other evidence. 20 C.F.R. §§ 404.1529 and 416.929; SSRs 96-4p, 96-7p.

22   To the extent that objective medical evidence does not substantiate statements about the

23   intensity, persistence, or functionally-limiting effects of pain or other symptoms, the ALJ

24   must make a finding on the credibility of the individual’s statements based on a

25   consideration of the entire case record. The ALJ must also consider opinion evidence in

26   accordance with the requirements of 20 C.F.R. §§ 404.1527 and 416.927 and SSRs 96-

27   2p, 96-5p, 96-6p, and 06-3p.

28


                                                  4
1           After making the RFC determination, the ALJ must then turn to step four in order to

2    determine whether the individual has the RFC to perform her past relevant work. 20 C.F.R.

3    §§ 404.1520(f), 416.920(f). Past relevant work means work performed either as the

4    individual actually performed it or as it is generally performed in the national economy

5    within the last 15 years or 15 years prior to the date that disability must be established. In

6    addition, the work must have lasted long enough for the individual to learn the job and

7    performed at SGA. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. If the

8    individual has the RFC to perform her past work, then a finding of not disabled is made. If

9    the individual is unable to perform any PRW or does not have any PRW, then the analysis

10   proceeds to the fifth and final step.

11          The fifth and final step requires the ALJ to determine whether the individual is able

12   to do any other work considering her RFC, age, education, and work experience. 20 C.F.R.

13   §§ 404.1520(g), 416.920(g). If she is able to do other work, then a finding of not disabled

14   is made. Although the individual generally continues to bear the burden of proving

15   disability at this step, a limited evidentiary burden shifts to the Commissioner. The

16   Commissioner is responsible for providing evidence that demonstrates that other work

17   exists in significant numbers in the national economy that the individual can do. Lockwood

18   v. Comm’r, Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

19   II.    CASE BACKGROUND

20          A.     Procedural History

21          Vavoukakis applied for disability insurance benefits (“DIB”) and supplemental

22   security income (“SSI”) on November 4, 2016, with an alleged disability onset date of July

23   14, 2016. (AR 230-240, 265.) The application was denied initially (AR 113-114), and upon

24   reconsideration. (AR 143-144). Vavoukakis subsequently requested an administrative

25   hearing. (AR 163-164.)

26          On April 11, 2019, Vavoukakis and her attorney appeared at a hearing before an

27   Administrative Law Judge (“ALJ”). (AR 65-92.) A vocational expert (“VE”) also appeared

28   at the hearing. (Id.) The ALJ issued a written decision on October 21, 2019, finding that


                                                   5
1    Vavoukakis was not disabled because she could perform past relevant work. (AR 13-32.)

2    Vavoukakis appealed, and the Appeals Council denied review on June 15, 2020. (AR 1-

3    7.) Accordingly, the ALJ’s decision became the final decision of the Commissioner. Having

4    exhausted all administrative remedies, Vavoukakis filed a complaint for judicial review on

5    August 6, 2020. (ECF No. 1-1.)

6           B.     ALJ’s Decision

7           In the written decision, the ALJ followed the five-step sequential evaluation process

8    set forth in 20 C.F.R. §§ 404.1520 and 416.920. (AR 16-25.) Ultimately, the ALJ disagreed

9    that Vavoukakis had been disabled from November 4, 2016, the date the application was

10   filed. (Id. at 25.) The ALJ held that, based on Vavoukakis’s RFC, age, education, and work

11   experience, she could perform past relevant work as generally performed in the national

12   economy. (Id. at 23-24.)

13          In making this determination, the ALJ started at step one. Here, the ALJ found

14   Vavoukakis had not engaged in substantial gainful activity since the alleged onset date of

15   July 14, 2016. (Id. at 18.) At step two, the ALJ found Vavoukakis had the following severe

16   impairments: obesity, spondylosis of the lumbar spine, and left foot talonavicular arthritis.

17   (Id. at 19.) At step three, the ALJ found Vavoukakis did not have an impairment or

18   combination of impairments that either met or medically equaled the severity of those

19   impairments listed in 20 C.F.R. Part 404, Subpart P, Appx. 1; 20 C.F.R. §§ 404.1520(d),

20   404.1525, 404.1526, 416.920(d), 416.925, and 416.926. (Id.)

21          Next, the ALJ determined Vavoukakis had an RFC to perform light work as defined

22   by 20 C.F.R. §§ 404.1567(b) and 416.967(b) except:

23          she can lift/carry 20 pounds occasionally and 10 pounds frequently, can
            stand/walk for six hours in an 8-hour workday, and sit for six hours in an 8-
24          hour workday. She can occasionally climb ramps/stairs, stoop, kneel,
            crouch, crawl, and frequently balance. She must avoid concentrated
25
            exposure to extreme cold and hazards such as dangerous moving
26          machinery and unprotected heights.

27   (Id. at 19-20.)

28


                                                  6
1           The ALJ found Vavoukakis’s impairments could reasonably be expected to cause

2    some of the symptoms alleged, but that her statements regarding the intensity,

3    persistence, and limiting effects of those symptoms were not entirely consistent with the

4    medical evidence and other evidence in the record. (Id. at 20.) In reaching this conclusion,

5    the ALJ reviewed and discussed the objective medical evidence, medical opinions, and

6    factors weighing against Vavoukakis’s credibility. (Id. at 20-23.) The ALJ then determined

7    that Vavoukakis was capable of performing past relevant work as a reservation agent and

8    supervisor, which did not require the performance of work-related activities precluded by

9    her RFC. (Id. at 23-24.)

10          Although the ALJ determined Vavoukakis could perform past relevant work and

11   would therefore not be considered disabled, she continued to step five to determine

12   whether other work was available. (Id.) Relying on the testimony of the VE, the ALJ

13   determined that Vavoukakis’s age, education, past relevant work experience, and RFC

14   would allow her to perform occupations existing in significant numbers in the national

15   economy, such as: price marker, usher, or parking lot cashier. (Id. at 24.) Accordingly, the

16   ALJ held that Vavoukakis had not been under a disability since July 14, 2016, through the

17   date of the decision, and denied her claim. (Id. at 24-25.)

18   III.   ISSUE

19          Vavoukakis seeks judicial review of the Commissioner’s final decision denying her

20   DIB and SSI under Titles II and XVI of the Social Security Act. (ECF No. 20.) Vavoukakis

21   raises a single, narrow issue for this court’s review: whether the ALJ properly rejected

22   Vavoukakis’s treating physician, Dr. Raimundo Leon’s, treating opinion.

23   IV.    DISCUSSION

24          A.     The ALJ Articulated Specific and Legitimate Reasons for Rejecting Dr.
                   Leon’s Treating Opinion.
25
            Vavoukakis argues that the ALJ impermissibly rejected the opinion of Vavoukakis’s
26
     treating physician, Dr. Raimundo Leon. (See ECF No. 20.) Specifically, Vavoukakis
27
     argues that (1) the ALJ’s statement regarding Dr. Leon’s treating opinion lacks specificity,
28


                                                  7
1    (2) Dr. Leon’s treatment records expand beyond Exhibit 4F, which only contain records

2    through 2017, and (3) to the extent the Commissioner may claim that the ALJ relied on

3    the contradictory opinions of the DDS non-examining physicians, those opinions lower the

4    ALJ’s burden of articulation and are not substantial evidence alone. (Id. at 9-11.)

5           Within the administrative record, an ALJ may encounter medical opinions from

6    three types of physicians: treating, examining, and non-examining. See Valentine v.

7    Comm’r of Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). For claims filed before

8    March 27, 2017, each type is accorded different weight. 20 C.F.R. §§ 404.1527, 416.927.

9    Generally, more weight is given to the opinion of a treating source than the opinion of a

10   doctor who did not treat the claimant. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th

11   Cir. 2014). Medical opinions and conclusions of treating physicians are accorded special

12   weight because these physicians are in a unique position to know claimants as individuals,

13   and because the continuity of their dealings with claimants enhances their ability to assess

14   the claimants’ problems. See Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988);

15   see also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (“A

16   treating physician’s opinion is entitled to ‘substantial weight.’”).

17          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

18   considering its source, the court considers whether (1) contradictory opinions are in the

19   record; and (2) clinical findings support the opinions. The ALJ must provide “specific and

20   legitimate reasons” for discounting a contradicted treating physician’s opinion. Ford v.

21   Saul, 950 F.3d 1141, 1154 (9th Cir. 2020); Tommasetti v. Astrue, 533 F.3d 1035, 1041

22   (9th Cir. 2008). The ALJ can “meet this burden by setting out a detailed and thorough

23   summary of the facts and the conflicting clinical evidence, stating his interpretation thereof,

24   and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation

25   omitted). “[A]n [ALJ] may disregard medical opinion that is brief, conclusory, and

26   inadequately supported by clinical findings.” Britton v. Colvin, 787 F.3d 1011, 1012 (9th

27   Cir. 2015) (per curiam).

28   ///


                                                    8
1           Because Dr. Leon’s opinions regarding Vavoukakis’s RFC were contradicted by the

2    other physicians, the ALJ could reject the opinions by giving “specific and legitimate

3    reasons” for doing so. Bayliss, 427 F.3d at 1216. In determining Vavoukakis’s RFC and

4    assessing Dr. Leon’s opinion, the ALJ found as follows:

5           On January 11, 2019, pain specialist, Ramundo (sic) Leon M.D., submitted
            a medical source statement opining that the claimant was at a less than
6           sedentary exertional level and would miss more than four days per month of
            work due to her medical impairments. (Ex 8F, 22F) On January 4, 201[9],
7
            the claimant informed Dr. Leon that she was quite happy with the current
8           medical management and her symptoms waxed and waned with good days
            and bad days. Her medications were not changed. (Ex 24F/6) Dr. Leon
9           would not complete a functional capacity evaluation as he believed it should
            be done by her primary care physician or physical therapist. (Ex 4F/6) In
10          February 2019, she reported that her medications were helping and she
            wished to postpone her scheduled rhizotomy. (Ex 24F/5) The limitations
11
            given in this medical source statement are not supported by any of the
12          treatment records at Exhibit 4F or any of the other objective medical records,
            and thus, this opinion is given little weight.
13
     (AR 21-22.) Additionally, the ALJ noted other objective medical evidence and subjective
14
     testimony in the record that contradicted Dr. Leon’s opinion. (AR 20-23.) Specifically, the
15
     ALJ found that Vavoukakis’s alleged disabling symptoms were not consistent with the
16
     longitudinal medical evidence and despite allegations of physical limitations she had only
17
     regular and benign medical treatment, her subjective complaints were not supported by
18
     objective findings, and her daily activities (such as preparing simple meals, doing laundry,
19
     and going grocery shopping) did not support her alleged symptoms. (AR 22.)
20
            Vavoukakis first argues that “[m]erely stating that a medical opinion is not supported
21
     by the objective medical record is not enough.” (ECF No. 20 at 9.) However, the ALJ
22
     explicitly identified and summarized objective medical evidence that contradicted Dr.
23
     Leon’s opinion, such as noting overall improvement after rhizotomies, an examination from
24
     January 2017 revealed no focal deficit, grossly intact motor strength, no fasciculations,
25
     and no spasticity, an x-ray performed in January 2018 revealed no acute findings, a note
26
     from July 2018 revealed no joint tenderness or swelling, normal gait, with normal motor
27
     strength and tone, and an examination performed in December 2018 of her back was
28


                                                  9
1    normal. (AR 21.) Thus, the ALJ permissibly discounted Dr. Leon’s opinion because it was

2    inconsistent with the objective findings in the record. See Thomas v. Barnhart, 278 F.3d

3    947, 957 (9th Cir. 2002) (“The ALJ need not accept the opinion of any physician, including

4    a treating physician, if that opinion is brief, conclusory, and inadequately supported by

5    clinical findings.”); see also 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4).

6           Next, Vavoukakis argues that Dr. Leon’s treatment records expand beyond Exhibit

7    4F, which only contain records through 2017, and continue throughout 2018 and 2019 and

8    “the ALJ’s claim of a lack of objective support appears to be based on her lay interpretation

9    of the MRI and examinations.” (ECF No. 20 at 10.) Vavoukakis does not explain how any

10   findings contained in any of Dr. Leon’s other treatment notes warranted greater restrictions

11   in the RFC. Champagne v. Colvin, 582 Fed.Appx. 696, 697 (9th Cir. 2014) (unpublished)

12   (rejecting assertion that ALJ improperly disregarded treating physicians’ opinions, in part,

13   where claimant “identified no additional medically necessary limitation that should have

14   been included in the [RFC]”). The records largely reflect continued improvement through

15   2018 and 2019, and that Vavoukakis was “happy” with her medical management. (AR

16   542-543, 547, 549, 551-553, 556-557, 690, 692, 694-697.) To the extent the ALJ erred by

17   not specifically referencing treatment notes beyond those contained in Exhibit 4F, such

18   omission was harmless because the additional records were similar to those in Exhibit 4F,

19   and it was therefore inconsequential to the outcome of the case. Tommasetti, 533 F.3d at

20   1038 (“the court will not reverse an ALJ’s decision for harmless error, which exists when

21   it is clear from the record that the ALJ’s error was inconsequential to the ultimate

22   nondisability determination”) (internal quotations and citations omitted).

23          Finally, Vavoukakis argues “the Commissioner may claim that the ALJ relied on the

24   contradictory opinions of DDS non-examining physicians, those opinions lower the ALJ’s

25   burden of articulation and are not substantial evidence alone.” (ECF No. 20 at 10.)

26   However, the ALJ did not rely solely on the DDS non-examining physicians in determining

27   Vavoukakis’s RFC. As discussed above, the ALJ found Vavoukakis’s alleged disabling

28   symptoms were not consistent with the longitudinal medical evidence and despite


                                                  10
1    allegations of physical limitations she had only regular and benign medical treatment, her

2    subjective complaints were not supported by objective findings, and her daily activities

3    (such as preparing simple meals, doing laundry, and going grocery shopping) did not

4    support her alleged symptoms. (AR 22.)

5          Therefore, for all of the reasons discussed above, this court concludes the ALJ

6    gave specific and legitimate reasons for affording little weight to Dr. Leon’s opinion.

7    Accordingly, the court finds and concludes the ALJ’s decision is supported by substantial

8    evidence.

9    V.    CONCLUSION

10         Having reviewed the Administrative Record as a whole, and weighing the evidence

11   that supports and detracts from the Commissioner’s conclusion, the court finds the ALJ

12   decision was supported by substantial evidence.

13         Accordingly, IT IS THEREFORE ORDERED that Vavoukakis’s motion to remand

14   (ECF No. 20) is DENIED, and the Commissioner’s cross-motion to affirm (ECF No. 21) is

15   GRANTED;

16         IT IS FURTHER ORDERED that the Clerk ENTER JUDGMENT and CLOSE THIS

17   CASE.

18                 July 8, 2021
           DATED: ________________

19
                                              ______________________________________
20                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                11
